                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL SCHMERLING and                                      CIVIL ACTION
KEVIN SCHMERLING, H/W,
              Plaintiffs,

              v.
                                                           NO. 17-3659
LM GENERAL INSURANCE COMPANY,
INC., also known as and doing business as
“LIBERTY MUTUAL,”
                    Defendant.

                                          ORDER

       AND NOW, this 6th day of November, 2018, upon consideration of Defendant’s

Memorandum Regarding the Manner in Which this Lawsuit is to Be Presented to the Jury

(Document No. 26, filed October 3, 2018), Plaintiff’s Memorandum Response to Defendant’s

Memorandum Regarding the Manner in Which this Lawsuit is to Be Presented to the Jury

(Document No. 27, filed October 19, 2018), and Defendant’s Reply Memorandum Regarding the

Manner in Which this Lawsuit is to Be Presented to the Jury (Document No. 28, filed October

24, 2018), following a Final Pretrial Conference in this case on September 18, 2018, during

which defendant made objections to plaintiffs’ pretrial submissions, IT IS ORDERED that the

parties are prohibited from offering testimony or other evidence on underinsured motorist

coverage and the settlement negotiations and agreement with the underlying tortfeasor.

Defendant’s objections to plaintiffs’ pretrial submissions referencing Ms. Schmerling’s

underinsured motorist benefits coverage or settlement are SUSTAINED.

       IT IS FURTHER ORDERED that on or before November 27, 2018, plaintiff shall

submit to the Court (Chambers, Room 12613), two (2) copies of (a) proposed jury instructions

with pinpoint citations of authority for each point (ONE POINT PER PAGE) and (b) proposed
verdict sheets. Those submissions should comply in all respects with this Order, with the

Court’s prior Scheduling Order dated October 13, 2017 (Document No. 8), and with the Court’s

rulings during the Final Pretrial Conference on September 18, 2018.1 The originals shall be filed

with the Clerk of the Court.


                                                             BY THE COURT:

                                                             /s/ Hon. Jan E. DuBois

                                                                DuBOIS, JAN E., J.




1
  Defendant’s pretrial submissions comply with the Order dated October 13, 2017. None of the Court’s rulings on
these issues at the Final Pretrial Conference applied to defendant.

                                                        2
